 



EXHIBIT 10.1
STOCK PURCHASE AGREEMENT
          STOCK PURCHASE AGREEMENT, dated December 1, 2006, by and among Zapata
Corporation, a Nevada corporation (the “Seller”), and the purchasers listed on
the signature pages hereto (each, a “Purchaser” and, collectively, the
“Purchasers”).
R E C I T A L S:
          WHEREAS, the Seller is the record and beneficial owner of 5,232,708
shares (the “Shares”) of the common stock, par value $.01 per share (the “Common
Stock”), of Omega Protein Corporation, a Nevada corporation (the “Company”);
          WHEREAS, the Seller desires to sell and transfer to the Purchasers,
and the Purchasers desire to purchase, severally and not jointly, from the
Seller, the Shares all as more specifically provided herein; and
          WHEREAS, in order to induce the Purchasers to complete the purchase of
the Shares, the Company has agreed to make certain representations, warranties
and covenants in the Termination, Consent and Wavier (defined below), and to
provide certain registration rights to the Purchasers with respect to the Shares
in accordance with that certain Registration Rights Agreement (defined below);
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and intending to be legally bound, the parties hereto agree as follows:
ARTICLE I
Certain Definitions
          Section 1.1. Certain Definitions. As used in this Agreement, the
following terms have the respective meanings set forth below unless the context
otherwise requires:
          “Affiliate” means, with respect to any Person, any other Person who
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term ‘control’
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.
          “Agreement” means this Stock Purchase Agreement.
          “Broker” has the meaning ascribed thereto in Section 2.2.
          “Brokerage Fee” has the meaning ascribed thereto in Section 2.2.
          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.
          “Citizenship Affidavit” has the meaning ascribed thereto in
Section 2.3(a).
          “Closing” has the meaning ascribed thereto in Section 2.4.
          “Closing Date” has the meaning ascribed thereto in Section 2.4.
          “Common Stock” has the meaning ascribed thereto in the recitals to
this Agreement.

5



--------------------------------------------------------------------------------



 



          “Company” has the meaning ascribed thereto in the recitals to this
Agreement.
          “Drop-Dead Time” has the meaning ascribed thereto in
Section 2.5(a)(iii).
          “Encumbrances” means any lien, pledge, adverse claim, restriction on
transfer or voting, hypothecation, mortgage, security interest, charge, option,
right of first refusal or any other encumbrance.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “FRK” has the meaning ascribed thereto in Section 2.3(e).
          “Governmental Authority” means any national, federal, state,
provincial, county, municipal or local government, foreign or domestic, or the
government of any political subdivision of any of the foregoing, or any entity,
authority, agency, ministry or other similar body exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government, including any authority or other quasi-governmental
entity established to perform any of such functions.
          “Gross Purchase Price” has the meaning ascribed thereto in
Section 2.2.
          “Indemnified Person” has the meaning ascribed thereto in
Section 5.2(c).
          “Losses” has the meaning ascribed thereto in Section 5.2(b).
          “New Certificates” has the meaning ascribed thereto in Section 2.3(b).
          “Net Purchase Price” has the meaning ascribed thereto in Section 2.2.
          “Non-Public Company Information” has the meaning ascribed thereto in
Section 4.13.
          “Person” means an individual, partnership, corporation, limited
liability company, unincorporated organization or association, trust or joint
venture, or a governmental agency or political subdivision thereof.
          “Purchasers” has the meaning ascribed thereto in the introductory
paragraph to this Agreement.
          “Registration Rights Agreement” has the meaning ascribed thereto in
Section 2.3(f).
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Seller” has the meaning ascribed thereto in the introductory
paragraph to this Agreement.
          “Shares” has the meaning ascribed thereto in the recitals to this
Agreement.
          “Termination, Consent and Waiver” has the meaning ascribed thereto in
Section 2.2(h).
          “Transaction Documents” means this Agreement, the Registration Rights
Agreement, the Transfer Request, the Transfer Agent Instructions and the
Termination, Consent and Waiver.
          “Transfer Agent” means American Stock Transfer & Trust Company, as
registrar and transfer agent for the Common Stock.
          “Transfer Agent Instructions” has the meaning ascribed thereto in
Section 2.3(b).

6



--------------------------------------------------------------------------------



 



          “Transfer Request” has the meaning ascribed thereto in Section 2.3(b).
          “Transfer Restrictions” has the meaning ascribed thereto in
Section 3.5.
          “Undertaking” has the meaning ascribed thereto in Section 2.3(c).
          Section 1.2. Interpretation. Unless otherwise indicated to the
contrary herein by the context or use thereof: (i) the words, “herein,”
“hereto,” “hereof” and words of similar import refer to this Agreement as a
whole and not to any particular Section or paragraph hereof; (ii) the word
“including” shall mean “including, but not limited to”, (iii) words importing
the masculine gender shall also include the feminine and neutral genders, and
vice versa; and (iv) words importing the singular shall also include the plural,
and vice versa.
ARTICLE II
Purchase and Sale of Stock;
Additional Covenants
          Section 2.1. Purchase and Sale of Stock. Upon the terms of this
Agreement and on the basis of the representations, warranties and agreements
contained herein, at the Closing, the Seller shall sell, assign, transfer,
convey and deliver the Shares to the Purchasers, and the Purchasers shall,
severally and not jointly, purchase such Shares from the Seller. The number of
Shares being purchased by the respective Purchasers is set forth opposite their
names on the signature pages of this Agreement.
          Section 2.2. Purchase Price. The gross per share purchase price to be
paid by Purchasers for the Shares shall be $5.55. The aggregate gross cash
purchase price to be paid by the Purchasers for the Shares shall be Twenty-Nine
Million Forty-One Thousand Five Hundred Twenty-Nine Dollars and Forty Cents
($29,041,529.40) (the “Gross Purchase Price”). Seller hereby authorizes the
Purchasers to pay D.A. Davidson & Co. (the “Broker”), as payment in full for its
services to the Seller pursuant to its engagement letter, dated October 18,
2006, as amended on even date herewith, a one-time brokerage fee in respect of
the sale of the Shares as contemplated hereby in an amount equal to $0.1415 per
share, or an aggregate fee of Seven Hundred Forty Thousand Four Hundred
Twenty-Eight Dollars and Eighteen Cents ($740,428.18) (the “Brokerage Fee”). The
Brokerage Fee shall be payable from the Gross Purchase Price by wire transfer of
immediately available funds to an account for the benefit of, and as directed
by, the Broker to the Purchasers in writing. The amount of $5.4085 per share, or
an aggregate of Twenty-Eight Million Three Hundred One Thousand One Hundred One
Dollars and Twenty-Two Cents ($28,301,101.22) (representing the aggregate Gross
Purchase Price less the Brokerage Fee) (the “Net Purchase Price”) shall be
payable by wire transfer of immediately available funds to an account for the
benefit of, and as directed by, the Seller to the Purchasers in writing. The
portions of the Gross Purchase Price, the Brokerage Fee and the Net Purchase
Price payable by the respective Purchasers is set forth opposite their names on
the signature pages of this Agreement.
          Section 2.3. Closing and Settlement.
          (a) Simultaneous with the execution and delivery of this Agreement,
each Purchaser shall execute and deliver to the Seller and the Company an
Affidavit of U.S. Citizenship in the form of Exhibit A attached hereto (the
“Citizenship Affidavit”), and Purchaser shall cause each beneficial owner of
Shares, if any, identified in such Citizenship Affidavit with beneficial
ownership of 5% or more of the issued and outstanding Common Stock to submit
prior to Closing a citizenship affidavit in the form required by 46 C.F.R.
356.5, it being understood that such citizenship affidavit(s) may in turn be
submitted by the Company to the Maritime Administration of the United States
Department of Transportation to the extent required by applicable law in order
to maintain the fishery endorsements for the vessels owned by the Company and
its subsidiaries which are necessary for the conduct of their respective
businesses.
          (b) Prior to the consummation of the Closing, the Seller shall deliver
or cause to be delivered to the Transfer Agent, (i) the certificate or
certificates representing the Shares accompanied by duly executed stock

7



--------------------------------------------------------------------------------



 



powers endorsed in blank, (ii) an irrevocable request from the Seller in the
form of Exhibit B attached hereto (the “Transfer Request”) (copies of which
shall be provided to the Purchasers and the Company) requesting that the
Transfer Agent prepare new certificates representing the Shares in the names and
in the denominations set forth therein (the “New Certificates”) for delivery to
the Purchasers upon consummation of the sale of the Shares as contemplated
hereby and (iii) an executed irrevocable letter of instruction from the Company
to the Transfer Agent in the form of Exhibit C attached hereto (the “Transfer
Agent Instructions”) (copies of which shall be provided to the Purchasers and
the Seller) instructing the Transfer Agent to prepare the New Certificates for
delivery to the Purchasers upon consummation of the sale of the Shares as
contemplated hereby, such New Certificates to bear the restrictive legends set
forth in the Transfer Agent Instructions.
          (c) Prior to the Closing, the Seller shall cause the Transfer Agent to
deliver to Purchasers an undertaking from the Transfer Agent in the form of
Exhibit D attached hereto (the “Undertaking”) pursuant to which the Transfer
Agent will agree to issue the New Certificates to the Purchasers upon
notification to it by a representative of the Seller of the consummation of the
sale of the Shares as contemplated hereby.
          (d) Prior to the Closing, the Company shall deliver to the Transfer
Agent an opinion of counsel (copies of which shall be provided to the Purchasers
and the Sellers), addressed to the Transfer Agent, that the New Certificates may
be issued to the Purchasers without compliance with the registration
requirements of the Securities Act.
          (e) On the Closing Date, (i) each Purchaser shall cause wire transfers
in same day funds to be sent to the account of (A) the Seller as instructed in
writing by the Seller, in an amount representing such Purchaser’s pro rata
portion of the Net Purchase Price as set forth on the signature pages to this
Agreement and (B) the Broker as instructed in writing by the Broker, in an
amount representing such Purchaser’s pro rata portion of the Brokerage Fee as
set forth on the signature pages to this Agreement and (ii) the Seller, upon
consummation of the sale of the Shares as contemplated hereby, shall instruct
the Transfer Agent to release the New Certificates to the Purchaser; provided,
that the Seller agrees that Purchaser Franklin Microcap Value Fund, A Series of
Franklin Value Investors Trust (“FRK”), shall cause a single wire transfer
consisting of its pro rata portion of the Gross Purchase Price to be delivered
to the Broker. The Seller agrees that the Broker shall be responsible for
delivering FRK’s pro rata portion of the Net Purchase Price to the Seller and
shall be entitled to retain the applicable Brokerage Fee. The Seller further
agrees that FRK’s obligation to pay its pro rata share of the Net Purchase Price
hereunder and wire funds shall be satisfied by wiring its pro rata share of the
Gross Purchase Price to the Broker as set forth above and that the Broker shall
be responsible for delivery of FRK’s pro rata portion of the Net Purchase Price
to the Seller.
          (f) On or prior to the Closing Date, the Seller shall cause the
Company to deliver to the Purchasers an executed counterpart of the Registration
Rights Agreement, in the form of Exhibit E attached hereto (the “Registration
Rights Agreement”).
          (g) On or prior to the Closing Date, the Purchasers shall deliver to
the Company an executed counterpart of the Registration Rights Agreement.
          (h) On or prior to the Closing Date, the Seller shall deliver to the
Purchasers a fully executed termination, consent and waiver, in the form of
Exhibit F attached hereto (the “Termination, Consent and Waiver”).
          (i) Each of the parties shall execute and deliver to the other parties
hereto such other documents or instruments as any party hereto reasonably
requests to effect the transactions contemplated hereby.
          Section 2.4. Closing. Subject to the terms and conditions set forth
herein, the closing of the purchase and sale of the Shares and the other
transactions set forth herein (the “Closing”) shall take place at 10:00 a.m.,
New York time, on December 1, 2006 (the “Closing Date”) at the offices of
Lowenstein Sandler PC, 1251 Avenue of the Americas, 18th Floor, New York, New
York 10020, or at such other location and on such other date as the Seller and
the Purchasers shall mutually agree.
          Section 2.5. Termination.

8



--------------------------------------------------------------------------------



 



          (a) The obligations of the Seller, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:
               (i) Upon the mutual written consent of the Seller and the
Purchasers;
               (ii) By either the Seller or any Purchaser (as to itself only) in
the event of a material breach of the terms hereof which is not cured (to the
extent curable) after notice of such breach from the other party and prior to
the Drop-Dead Time (as defined below); or
               (iii) By either the Seller or any Purchaser if the Closing has
not occurred on or prior to 5:00 p.m., New York time, on December 1, 2006 (the
“Drop-Dead Time”); provided, however, that, except in the case of clause
(i) above, the party seeking to terminate its obligation to effect the Closing
shall not then be in breach of any of its representations, warranties, covenants
or agreements contained in this Agreement or the other Transaction Documents if
such breach has resulted in the circumstances giving rise to such party’s
seeking to terminate its obligation to effect the Closing.
          (b) In the event of termination by any Purchaser of its obligations to
effect the Closing pursuant to this Section 2.5, written notice thereof shall
forthwith be given to the other Purchasers and (i) the other Purchasers shall
have the right to terminate their obligations to effect the Closing upon written
notice to the Seller and the other Purchasers and (ii) the Seller shall have the
right to terminate its obligation to effect the Closing upon written notice to
the Purchasers unless prior to the Drop-Dead Time, the remaining Purchasers
agree to purchase all of the Shares purchasable by the terminating Purchaser.
Any such Shares shall be allocated among the remaining Purchasers willing to
purchase such additional Shares on a pro rata basis according to the number of
Shares which they were entitled to purchase hereunder prior to any notice of
termination.
          (c) Nothing in this Section 2.5 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.
ARTICLE III
Representations and Warranties of the Seller
          The Seller hereby represents and warrants to the Purchasers as
follows:
          Section 3.1. Organization and Qualification of the Seller. The Seller
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada.
          Section 3.2. Authorization. The Seller has the power and authority
(corporate and other) to execute and deliver this Agreement and the other
Transaction Documents to which it is or is intended to become a party and to
perform its obligations hereunder and thereunder, all of which have been
(assuming the accuracy of the Purchaser’s representations in Section 4.14) duly
authorized by all requisite corporate action. Each of the Transaction Documents
to which it is or is intended to become a party has been duly authorized,
executed and delivered by the Seller and constitutes or will, as of the Closing,
constitute, a valid and binding agreement of the Seller, enforceable against the
Seller in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
          Section 3.3. Non-contravention. (a) Neither the execution and delivery
of this Agreement or the other Transaction Documents to which it is or is
intended to become a party nor the performance by the Seller of its obligations
hereunder and thereunder will (i) contravene any provision contained in the
Seller’s Articles of Incorporation (assuming the accuracy of the Purchaser’s
representations in Section 4.14) or by-laws, (ii) violate or

9



--------------------------------------------------------------------------------



 



result in a breach (with or without the lapse of time, the giving of notice or
both) of or constitute a default under (A) any material contract, agreement,
commitment, indenture, mortgage, lease, pledge, note, license, permit or other
material instrument or material obligation or (B) any judgment, order, decree,
law, rule or regulation or other restriction of any Governmental Authority the
violation of which would be of material consequence to the Seller or would have
a material adverse effect on the transactions contemplated hereby, in each case
to which the Seller is a party or by which the Seller is bound or to which the
Shares are subject, or (iii) result in the creation or imposition of any
Encumbrances on the Shares (assuming the accuracy of the Purchaser’s
representations in Section 4.11).
          Section 3.4. No Consents. No notice to, filing with, or authorization,
registration, consent or approval of any Governmental Authority or other Person
is necessary for the execution, delivery or performance of this Agreement by the
Seller or the other Transaction Documents to which Seller is or is intended to
become a party, except for the filing with the SEC of such reports under the
Securities Exchange Act as may be required in connection with this Agreement and
the transactions contemplated hereby and thereby..
          Section 3.5. Ownership of the Shares. The Seller owns the Shares
beneficially and of record, free and clear of any Encumbrances, other than
(a) restrictions imposed generally by applicable securities laws and (b) the
restrictions contained in Article VIII of the Company’s Articles of
Incorporation (such restrictions, the “Transfer Restrictions”). Except for the
Transfer Restrictions and except as effectively waived by the Termination,
Consent and Waiver, there are no voting trust arrangements, shareholder
agreements or other agreements, arrangements or understandings to which the
Seller is a party or to which the Shares are subject (excluding any stockholder
rights plan or other “poison pill” arrangement, anti-takeover, business
combination or control share law or statute binding on the Company or to which
the Company or any of its assets and properties may be subject) (i) granting any
option, warrant or right of first refusal with respect to the Shares to any
Person, (ii) granting to any Person a proxy or any other right to vote or to
cause the voting of the Shares in any particular matter, (iii) restricting the
right of the Seller to sell the Shares to the Purchasers, (iv) restricting any
other right of the Seller with respect to the Shares, or (v) requiring any
Purchaser to become a party to or to be bound by the terms of any agreement,
arrangement or understanding with respect to the Shares. The Seller has the
right, power and capacity to sell, assign and transfer the Shares to the
Purchasers free and clear of any Encumbrances (except for restrictions imposed
generally by applicable securities laws and the Transfer Restrictions). Upon
delivery to the Purchasers of the certificate(s) representing the Shares at the
Closing in exchange for the Purchase Price, the Purchasers will acquire good,
valid and marketable title to the Shares, free and clear of any Encumbrances
(except for Encumbrances created by the Purchaser and restrictions imposed
generally by applicable securities laws and the Transfer Restrictions).
          Section 3.6. Brokers. Other than the Brokerage Fee payable to the
Broker, no Person is or will be entitled to a broker’s, finder’s, investment
banker’s, financial adviser’s or similar fee from the Seller in connection with
the Transaction Documents, the sale of the Shares or any of the other
transactions contemplated hereby and thereby.
          Section 3.7. Private Placement. Assuming the accuracy of the
representations and warranties made by the Purchasers in Section 4 hereof, and
compliance by the Purchasers with the restrictions on the transfer of the Shares
under applicable securities law, the offer and sale of the Shares to the
Purchasers as contemplated hereby is exempt from the registration requirements
of the Securities Act.
          Section 3.8. No General Solicitation. Neither the Seller, the Broker
or any other Person acting on behalf of the Seller has engaged in any general
advertising or general solicitation with respect to the Shares.
          Section 3.9 No Other Representations and Warranties. The Seller
acknowledges that, except as expressly set forth in Article IV, the Purchasers
are making no other representations and warranties of any kind or nature
whatsoever.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
Representations and Warranties of the Purchasers
          Each Purchaser hereby severally and not jointly represents and
warrants to the Seller as follows:
          Section 4.1. Organization. Such Purchaser is a limited partnership,
business trust, corporation, limited liability company or other entity, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has full power and authority to own or lease
its property and assets and to carry on its business as presently conducted.
          Section 4.2. Authorization. Such Purchaser has the full power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is or is intended to become a party and to perform its
obligations hereunder and thereunder. Each of the Transaction Documents to which
it is or is intended to become a party has been duly authorized, executed and
delivered by such Purchaser and constitutes, or will, as of the Closing,
constitute, a valid and binding agreement of such Purchaser, enforceable against
such Purchaser in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
          Section 4.3. Non-contravention. Such Purchaser is not subject to any
provision of such Purchaser’s partnership certificate or partnership agreement
or any other agreement, instrument, judgment, order, decree, law, rule,
regulation or other restriction of any Governmental Authority that would prevent
the purchase of the Shares being purchased by it hereunder.
          Section 4.4. No Consents. No notice to, filing with, or authorization,
registration, consent or approval of any Governmental Authority or other Person
is necessary for the execution, delivery or performance of this Agreement or the
other Transaction Documents to which it is or is intended to become a party by
such Purchaser.
          Section 4.5. Brokers. No Person is or will be entitled to a broker’s,
finder’s, investment banker’s, financial adviser’s or similar fee from such
Purchaser in connection with this Transaction Documents, the purchase of the
Shares being purchased by it hereunder or any of the other transactions
contemplated hereby and thereby.
          Section 4.6. Restricted Securities. Such Purchaser understands and
acknowledges that the Seller may be an “affiliate” of the Company under the
federal securities laws and that the Shares are “restricted securities” and
therefore they are being offered and sold pursuant to an exemption from
registration under the Securities Act, and the Seller’s reliance upon such
exemption is predicated in part on such Purchaser’s representations and
warranties contained herein. Such Purchaser has been advised that the transfer
of the Shares is restricted unless the Shares are registered pursuant to the
Securities Act and state securities laws or qualifies for an exemption from such
registration.
          Section 4.7. No General Solicitation. Such Purchaser is not purchasing
the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or through any other general solicitation or general advertisement.
          Section 4.8. Access to Information. Such Purchaser has had an
opportunity to review publicly available materials filed by the Company with the
SEC pursuant to the Securities Act and the Exchange Act.
          Section 4.9. Accredited Investor. Such Purchaser is an “Accredited
Investor” as such term is defined in Rule 501 of the rules and regulations of
the Commission promulgated under the Securities Act. Such Purchaser was not
formed for the purpose of purchasing the Shares.
          Section 4.10. Investment Intent.

11



--------------------------------------------------------------------------------



 



          (a) Such Purchaser is acquiring the Shares hereunder in the ordinary
course of its business. Such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act.
          (b) Such Purchaser is acquiring the Shares being purchased by it
hereunder for its own account for investment only and not for or with a view to
resale or distribution in violation of the Securities Act. The Purchaser has not
entered into any contract, undertaking, agreement or arrangement with any person
to sell, transfer or pledge the Shares to such person or anyone else that would
violate the Securities Act and such Purchaser has no present plans or intentions
to enter into any such contract, undertaking, agreement or arrangement in
violation of the Securities Act, without prejudice, however, to such Purchaser’s
right at all times to sell or otherwise dispose of all or any part of such
Shares in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Purchaser
to hold the Shares for any period of time.
          (c) Such Purchaser has the financial ability to bear the economic risk
of losing its entire investment in the Shares being purchased by it and can
afford to sustain a complete loss of its investment therein.
          Section 4.11. Citizenship. Such Purchaser is a “Citizen” of the United
States of America, as that term is defined in and for the purposes of
Article VIII of the Company’s Articles of Incorporation, Section 2 of the
Shipping Act, 1916, as amended, and Section 202 of the American Fisheries Act of
1998, as amended, and has simultaneously herewith executed and delivered to the
Seller and the Company a Citizenship Affidavit, the contents of which are true,
accurate and complete in all respects.
          Section 4.12. Restrictions on Transfer to Non-Citizens. Such Purchaser
understands that the Transfer Restrictions restrict the ownership of the Shares
by a person who is a Non-Citizen (as such term is defined in the Company’s
Articles of Incorporation).
          Section 4.13. Non-Public Information. Such Purchaser (a) is executing,
delivering and performing this Agreement and is proceeding with the transactions
contemplated hereby on the basis that the Seller (by virtue of having two
representatives serve as directors of the Company until November 28, 2006) may
be in possession of material, non-public information concerning the Company and
its direct and indirect subsidiaries (“Non-Public Company Information”) that is
not or may not be known to the Purchaser and that the Seller has not disclosed
to the Purchaser and that such Non-Public Company Information may be material to
a reasonable investor, such as Purchaser, when making an investment decision,
including the decision to enter in this Agreement and purchase the Shares;
(b) is consummating the transactions contemplated hereby and by the other
Transaction Documents with full recognition and acknowledgment that the Seller
may be privy to the Non-Public Company Information, and (c) is voluntarily
entering into this transaction without the benefit of the Non-Public Company
Information.
          Section 4.14. No Ownership of Seller Common Stock. Since September 8,
2006, neither such Purchaser nor any of its Affiliates has been the beneficial
owner (as such term is defined pursuant to Rule 13d-1 under the Exchange Act) of
more than 4.9% of the outstanding shares of Seller’s common stock.
          Section 4.15. No Other Representations and Warranties. Such Purchaser
acknowledges that, except as expressly set forth in Article III, neither the
Seller, the Broker nor any other Person acting on the Seller’s behalf has made
any other representations and warranties of any kind or nature whatsoever to the
Purchasers in connection with the sale of the Shares hereunder or any of the
other transactions hereunder, including without limitation, any representation
or warranty regarding the Company, its business, financial statements, results
of operations, financial condition or future prospects.
ARTICLE V
Covenants and Agreements; Survival of Representation and Warranties
          Section 5.1. Further Assurances. In the event that at any time after
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, the Seller or the Purchasers, as the case may be, shall take
such actions related thereto as may be reasonably requested by the other party
or parties.

12



--------------------------------------------------------------------------------



 



          Section 5.2. Survival of Representations and Warranties.
          (a) The representations, warranties, covenants and agreements
contained in this Agreement or any certificate or other document delivered
pursuant hereto or in connection herewith shall survive the Closing for a period
of one year.
          (b) The Seller agrees to indemnify and hold harmless each Purchaser
and its Affiliates and their respective directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Seller under
the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person; provided, however, that the
indemnification obligation of the Seller with respect to any Purchaser hereunder
shall be limited to the Gross Purchase Price paid by each Purchaser plus
reasonable out-of-pocket expenses, including reasonable out-of-pocket attorneys’
fees incurred by such Purchaser.
          (c) Promptly after receipt by any Person (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to Section 5.2(b), such Indemnified
Person shall promptly notify the Seller in writing and the Seller shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Seller shall not relieve the Seller of its obligations hereunder
except to the extent that the Seller is materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Seller and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Seller shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Seller
shall indemnify and hold harmless such Indemnified Person from and against any
Loss (to the extent stated above) by reason of such settlement or judgment.
Without the prior written consent of the Indemnified Person, which consent shall
not be unreasonably withheld, the Seller shall not effect any settlement of any
pending or threatened proceeding brought by a third party in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
arising out of such proceeding.
          Section 5.3. Filing of Additional Citizenship Affidavits. Promptly
following receipt of a written request from the Company, each Purchaser shall
submit one or more Citizenship Affidavits in the form required by Exhibit A on a
periodic basis, but no less frequently than semi-annually, as the Company may
reasonably determine is necessary under applicable law in order for the Company
to retain fishery endorsements to the vessels owned by it and its subsidiaries
which are necessary for the conduct of their respective businesses. Each
Purchaser acknowledges that such additional Citizenship Affidavits will be
submitted by the Company to the Maritime Administration, United States
Department of Transportation, to the extent required by applicable law in order
to maintain such fishery endorsements.
ARTICLE VI
Miscellaneous
          Section 6.1. Notices. Unless otherwise provided, any notice required
or permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail,

13



--------------------------------------------------------------------------------



 



then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, or (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:

     
 
  If to the Seller:
 
   
 
  Zapata Corporation
 
  100 Meridian Centre, Suite 350
 
  Rochester, New York 14618
 
  Attn: Avram A. Glazer, President and Chief Executive Officer
 
  Facsimile: (585) 242-8677
 
   
 
  and
 
   
 
  Zapata Corporation
 
  100 Meridian Centre, Suite 350
 
  Rochester, New York 14618
 
  Attn: Leonardo DiSalvo, Vice President
 
  Facsimile: (585) 242-8677
 
   
 
  With a copy to:
 
   
 
  Woods Oviatt Gilman LLP
 
  2 State Street
 
  700 Crossroads Building
 
  Rochester, New York 14614
 
  Attn: Gordon Forth
 
  Facsimile: (585) 987-2901
 
   
 
  If to the Purchasers:

to the addresses set forth on the signature pages hereto.
          Section 6.2. Expenses. Each party hereto shall pay its own expenses
incident to this Agreement and the transactions contemplated herein.
          Section 6.3. Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
          Section 6.4. Successors and Assigns; Third Party Rights. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns and legal representatives. This

14



--------------------------------------------------------------------------------



 



Agreement shall be for the sole benefit of the parties to this Agreement and
their respective successors, assigns and legal representatives and is not
intended, nor shall be construed, to give any Person, other than the parties
hereto and their respective successors, assigns and legal representatives, any
legal or equitable right, remedy or claim hereunder.
          Section 6.5. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original agreement, but all of
which together shall constitute one and the same instrument and shall be
effective when executed counterparts have been delivered by each of the parties
hereto.
          Section 6.6. Titles and Headings. The headings and table of contents
in this Agreement are for reference purposes only, and shall not in any way
affect the meaning or interpretation of this Agreement.
          Section 6.7. Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the matters covered hereby and
supersedes all previous written, oral or implied understandings among them with
respect to such matters.
          Section 6.8. Amendment and Modification. This Agreement may only be
amended or modified in writing signed by the party against whom enforcement of
such amendment or modification is sought.
          Section 6.9. Public Announcement. Except as may be required by law or
the applicable rules of any stock exchange or securities market, neither the
Seller nor the Purchasers shall issue any press release or otherwise publicly
disclose this Agreement or the transactions contemplated hereby or any dealings
between or among the parties in connection with the subject matter hereof
without the prior approval of the other parties hereto. In the event that any
such press release or other public disclosure shall be required, the party
required to issue such release or other disclosure shall consult in good faith
with the other parties hereto with respect to the form and substance of such
release or other disclosure prior to the public dissemination thereof.
          Section 6.10. Waiver. Any of the terms or conditions of this Agreement
may be waived at any time by the party or parties entitled to the benefit
thereof, but only by a writing signed by the party or parties waiving such terms
or conditions.
          Section 6.11. Severability. The invalidity of any portion hereof shall
not affect the validity, force or effect of the remaining portions hereof. If it
is ever held that any restriction hereunder is too broad to permit enforcement
of such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by law.
          Section 6.12 Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Seller acknowledges that each of the Purchasers
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Purchasers and not because it was required or
requested to do so by any Purchaser.

15



--------------------------------------------------------------------------------



 



          Section 6.13. No Strict Construction. Each of the Purchasers and the
Seller acknowledge that this Agreement has been prepared jointly by the parties
hereto, and shall not be strictly construed against either party.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                  ZAPATA CORPORATION    
 
           
 
  By:   /s/ Leonard DiSalvo
 
        Name: Leonard DiSalvo         Title: Vice President    
 
                SPECIAL SITUATIONS FUND III QP, L.P.    
 
           
 
  By:   /s/ David M. Greenhouse
 
        Name: David M. Greenhouse         Title: General Partner    

Aggregate Gross Purchase Price: $15,166,529.40
Aggregate Net Purchase Price: $14,779,851.22
Aggregate Brokerage Fee: $386,678.18
Number of Shares: 2,732,708
Address for Notice:

     
 
  527 Madison Avenue
 
  Suite 2600
 
  New York, NY 10022
 
   
 
  with a copy to:
 
   
 
  Lowenstein Sandler PC
 
  65 Livingston Avenue
 
  Roseland, NJ 07068
 
  Attn: John D. Hogoboom, Esq.
 
  Telephone: 973.597.2500
 
  Facsimile: 973.597.2400

                  SPECIAL SITUATIONS FUND III, L.P.    
 
           
 
  By:   /s/ David M. Greenhouse
 
        Name: David M. Greenhouse         Title: General Partner    

Aggregate Gross Purchase Price: $555,000
Aggregate Net Purchase Price: $540,850
Aggregate Brokerage Fee: $14,150
Number of Shares: 100,000
Address for Notice:

     
 
  527 Madison Avenue
 
  Suite 2600

16



--------------------------------------------------------------------------------



 



     
 
  New York, NY 10022
 
   
 
  with a copy to:
 
   
 
  Lowenstein Sandler PC
 
  65 Livingston Avenue
 
  Roseland, NJ 07068
 
  Attn: John D. Hogoboom, Esq.
 
  Telephone: 973.597.2500
 
  Facsimile: 973.597.2400

                  SPECIAL SITUATIONS CAYMAN FUND, L.P.    
 
  By:   /s/ David M. Greenhouse
 
        Name: David M. Greenhouse         Title: General Partner    

Aggregate Gross Purchase Price: $2,497,500
Aggregate Net Purchase Price: $2,433,825
Aggregate Brokerage Fee: $63,675
Number of Shares: 450,000

     
 
  527 Madison Avenue
 
  Suite 2600
 
  New York, NY 10022
 
   
 
  with a copy to:
 
   
 
  Lowenstein Sandler PC
 
  65 Livingston Avenue
 
  Roseland, NJ 07068
 
  Attn: John D. Hogoboom, Esq.
 
  Telephone: 973.597.2500
 
  Facsimile: 973.597.2400

                  SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.    
 
           
 
  By:   /s/ David M. Greenhouse
 
        Name: David M. Greenhouse         Title: General Partner    

Aggregate Gross Purchase Price: $2,497,500
Aggregate Net Purchase Price: $2,433,825
Aggregate Brokerage Fee: $63,675
Number of Shares: 450,000

     
 
  527 Madison Avenue
 
  Suite 2600
 
  New York, NY 10022

17



--------------------------------------------------------------------------------



 



     
 
  with a copy to:
 
   
 
  Lowenstein Sandler PC
 
  65 Livingston Avenue
 
  Roseland, NJ 07068
 
  Attn: John D. Hogoboom, Esq.
 
  Telephone: 973.597.2500
 
  Facsimile: 973.597.2400

                  FRANKLIN MICROCAP VALUE FUND,
A Series of Franklin Value Investors Trust    
 
           
 
  By:   /s/ David P. Goss
 
        Name: David Goss         Title: Vice President    

Aggregate Gross Purchase Price: $5,550,000
Aggregate Net Purchase Price: $5,408,500
Aggregate Brokerage Fee: $141,500
Number of Shares: 1,000,000

     
 
  One Franklin Parkway
 
  San Mateo, CA 94403
 
   
 
  with a copy to:
 
   
 
  Margaret McGee
 
  Vice President
 
  Franklin Advisory Services, LLC
 
  One Parker Plaza, 9th Floor
 
  Fort Lee, NJ 07024

                  WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P.    
 
           
 
  By:   /s/ Joshua H. Landes
 
        Name: Joshua H. Landes         Title: General Partner    

Aggregate Gross Purchase Price: $1,137,750
Aggregate Net Purchase Price: $1,108,742.50
Aggregate Brokerage Fee: $29,007.50
Number of Shares: 205,000

     
 
  450 Seventh Avenue, Suite 509

 
  New York, NY 10123

                  WYNNEFIELD PARTNERS SMALL CAP
VALUE, L.P. I    
 
           
 
  By:   /s/ Joshua H. Landes
 
        Name: Joshua H. Landes         Title: General Partner    

Aggregate Gross Purchase Price: $1,554,000
Aggregate Net Purchase Price: $1,514,380

18



--------------------------------------------------------------------------------



 



Aggregate Brokerage Fee: $39,620
Number of Shares: 280,000

     
 
  450 Seventh Avenue, Suite 509
 
  New York, NY 10123

                  CHANNEL PARTNERSHIP II, L.P.    
 
           
 
  By:   /s/ Paul H. O’Leary
 
        Name: Paul H. O’Leary         Title: General Partner    

Aggregate Gross Purchase Price: $83,250
Aggregate Net Purchase Price: $81,127.50
Aggregate Brokerage Fee: $2,122,50
Number of Shares: 15,000

     
 
  450 Seventh Avenue, Suite 509
 
  New York, NY 10123

19



--------------------------------------------------------------------------------



 



Exhibit A
AFFIDAVIT OF U.S. CITIZENSHIP

         
STATE OF                                         
  §    
 
      §
COUNTY OF                                         
  §    

     I,                                         , of                 
                        , with an address of
                                        , being duly sworn, depose and state
that this Affidavit of U.S. Citizenship is true and correct based upon my best
personal knowledge, information and belief:

1.   I am the                      of                      (“Company”), a
                     duly organized and existing under the laws of the State of
                    , with its principal office at                 
                                                 2.   I am authorized by and on
behalf of the Company to execute and deliver this Affidavit of U.S. Citizenship.
  3.   The Company is a registered investment adviser to numerous separately
managed accounts (together, the “Clients”), which hold Common Stock of Omega
Protein Corporation, a Nevada corporation (“Omega”). As of                     ,
2006, such Clients owned in the aggregate
                                         shares of Omega. Not less than 95% of
the beneficial owners of shares of units in these entities have registered
addresses in the United States. None of the beneficial owners of the shares of
Omega so held own 5% or more of the issued and outstanding Common Stock of
Omega.

Dated:                     , 2006

                  [                                        ]      
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

     Subscribed and sworn to before me this                      day of
                    , 2006.

                              Notary Public    

A-1



--------------------------------------------------------------------------------



 



Exhibit B
[Zapata Corporation Letterhead]
December 1, 2006
American Stock Transfer & Trust Company
6201 15th Avenue, 2nd floor
Brooklyn, NY 11219
Attention: Kevin Jennings and Geraldine Szarbo
          Re: Omega Protein Corporation
     Ladies and Gentlemen:
          Pursuant to the terms of a Stock Purchase Agreement, dated November
___, 2006 (the “Purchase Agreement”), Zapata Corporation, a Nevada corporation
(“Zapata”), has sold to the purchasers listed on Schedule I attached hereto
(collectively, the “Purchasers”) an aggregate of 5,232,708 shares (the “Shares”)
of the common stock, par value $0.01 per share (the “Common Stock”), of Omega
Protein Corporation, a Nevada corporation (the “Company”), represented by
certificate number OM-0229 (the “Old Certificate”). Zapata hereby requests that
you cancel the Old Certificate and prepare new certificates (the “New
Certificates”). Please hold the New Certificates for delivery upon our written
notice to you that the sale of the Shares pursuant to the Purchase Agreement has
been consummated. Once Zapata has provided such notice for you, please issue the
New Certificates and deliver them to the Purchasers at their respective
addresses set forth on Schedule I, unless other delivery arrangements have been
made by any of the Purchasers.
          We have been advised by the Company that it will be delivering to you
(i) an opinion of counsel to the Company to the effect that the sale of the
Shares may take place without registration under the Securities Act of 1933, as
amended, and (ii) instructions to prepare and deliver the New Certificates in
accordance with this request. If you have any questions or need further
instructions, please contact the undersigned at                     .

B-1



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                ZAPATA CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

B-2



--------------------------------------------------------------------------------



 



Schedule I

              Name and Tax ID Number   Address   Number of Shares
Special Situations Fund III QP, L.P.

Tax ID: 13-3737427
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     2,732,708  
Special Situations Fund III, L.P.

Tax ID: 55-0898321
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     100,000  
Special Situations Cayman Fund, L.P.

Tax ID: 98-0132442
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     450,000  
Special Situations Private Equity Fund, L.P.

Tax ID: 13-3916551

Hare & Co.

Tax ID: 94-3233808
Franklin A/C FVIT — FRANKLIN
MICROCAP VALUE FUND
A/C #998189
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly
The Bank of New York
One Wall Street
3rd Floor Window A
New York, NY 10286     450,000



1,000,000    
Wynnefield Partners Small Cap Value, L.P.

Tax ID: 13-3688497
  450 Seventh Avenue
Suite 509
New York, NY 10123     205,000    
Wynnefield Partners Small Cap Value, L.P. I

Tax ID: 13-3953291
  450 Seventh Avenue
Suite 509
New York, NY 10123     280,000    
Channel Partnership II, L.P.

Tax ID: 22-3215653
  450 Seventh Avenue
Suite 509
New York, NY 10123     15,000  

B-3



--------------------------------------------------------------------------------



 



Exhibit C
[Omega Protein Corporation Letterhead]
December 1, 2006
American Stock Transfer & Trust Company
6201 15th Avenue, 2nd floor
Brooklyn, NY 11219
Attention: Kevin Jennings and Geraldine Szarbo
          Re: Omega Protein Corporation
     Ladies and Gentlemen:
          Pursuant to the terms of a Stock Purchase Agreement, dated December 1,
2006 (the “Purchase Agreement”), Zapata Corporation, a Nevada corporation
(“Zapata”), has sold to the purchasers listed on Schedule I attached hereto
(collectively, the “Purchasers”) an aggregate of 5,232,708 shares (the “Shares”)
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
represented by certificate number OM-0229 (the “Old Certificate”). Upon receipt
by you of the following materials: (i) the Old Certificate, accompanied by stock
powers duly executed on behalf of Zapata, (ii) an opinion of counsel to the
Company to the effect that the sale of the Shares may take place without
registration under the Securities Act of 1933, as amended (the “Act”), and (iii)
written notice from Zapata that the transactions contemplated by the Purchase
Agreement have been consummated, you are hereby irrevocably instructed to issue
new stock certificates (the “New Certificates”) representing the Shares, to the
Purchasers in the names and in the respective denominations set forth in
Schedule I attached hereto and to mail, or make available for pick up on
request, the New Certificates to the Purchasers at their respective addresses
set forth in Schedule I. Each New Certificate should bear the restrictive
legends set forth in the opinion referred to in (ii) above and on Exhibit A
hereto.

C-1



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                OMEGA PROTEIN CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

C-2



--------------------------------------------------------------------------------



 



Schedule I

              Name and Tax ID Number   Address   Number of Shares
Special Situations Fund III QP, L.P.

Tax ID: 13-3737427
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     2,732,708  
Special Situations Fund III, L.P.

Tax ID: 55-0898321
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     100,000  
Special Situations Cayman Fund, L.P.

Tax ID: 98-0132442
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     450,000  
Special Situations Private Equity Fund, L.P.

Tax ID: 13-3916551
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     450,000  
Hare & Co.

Tax ID: 94-3233808
Franklin A/C FVIT — FRANKLIN
MICROCAP VALUE FUND
A/C #998189
  The Bank of New York
One Wall Street
3rd Floor Window A
New York, NY 10286     1,000,000    
Wynnefield Partners Small Cap Value, L.P.

Tax ID: 13-3688497
  450 Seventh Avenue
Suite 509
New York, NY 10123     205,000    
Wynnefield Partners Small Cap Value, L.P. I

Tax ID: 13-3953291
  450 Seventh Avenue
Suite 509
New York, NY 10123     280,000    
Channel Partnership II, L.P.

Tax ID: 22-3215653
  450 Seventh Avenue
Suite 509
New York, NY 10123     15,000  

C-3



--------------------------------------------------------------------------------



 



Exhibit A
THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR
(III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.
OMEGA PROTEIN CORPORATION
READ CAREFULLY
          Omega Protein Corporation (the “Corporation”) will furnish to any
stockholder, upon request and without charge, a full statement of the
designation, relative rights, preferences and limitations of the shares of each
class of stock authorized to be issued and the designation, relative rights,
preferences and limitations of each series of Preferred Stock so far as the same
have been fixed, and the authority of the Board of Directors to designate and
fix the relative rights, preferences and limitations of other series. Any such
request may be addressed to the Corporation or to the Transfer Agent.
          Because the Corporation’s vessels conduct fishing operations in U.S.
territorial waters and the U.S. Economic Exclusive Zone, United States law
requires that said vessels must be documented under United States law with a
fishery endorsement pursuant to 46 U.S.C. Sections 12102 and 12108. In order to
remain eligible for such documentation purposes, no more than twenty five
percent (25%) of the Corporation’s stock may be owned or controlled by
Non-Citizens as defined in the Application for Transfer of Shares printed below
on this Certificate. If this certificate is a CITIZEN SHARE CERTIFICATE, it has
been issued on the representation by the registered owner thereof that it is
held by or for the account of a Citizen as defined below. If the holder of a
CITIZEN SHARE CERTIFICATE is a Non-Citizen, or holds for the account of a
Non-Citizen, the certificate must be exchanged immediately for a NON-CITIZEN
SHARE CERTIFICATE, subject to the limitations set forth below. Similarly, where
the beneficial interest is transferred from a Citizen to a Non-Citizen, the
record holder must likewise exchange the certificate. Should such certificate be
sold to a Citizen holding for himself or another Citizen, the transferee should
exchange it for a CITIZEN SHARE CERTIFICATE. Under the Corporation’s Articles of
Incorporation, the maximum percentage of the total outstanding shares of the
Corporation that may be owned by Non-Citizens is 24.99%. Any purported sale,
transfer or other disposition to Non-Citizens of shares evidenced by CITIZEN
SHARE CERTIFICATES, which at the time of presentation to the Transfer Agent of
the Corporation would result in increasing the ownership of shares by
Non-Citizens above such maximum permitted percentages, shall be ineffective as
against the Corporation to transfer the shares or any voting or other rights in
respect thereof, and such transfer shall not be recorded on the books of the
Corporation in any such case, and neither the Corporation nor the Transfer Agent
shall be required to recognize the transferee or purported transferee thereof as
a stockholder of the Corporation for any purpose whatsoever except to the extent
necessary to effect any remedy available to the Corporation. Any shares
represented by CITIZEN SHARE CERTIFICATES held in the name of or for the account
of Non-Citizens will have no rights, and the Corporation may regard this
Certificate, whether or not validly issued, as having been invalidly issued. The
Corporation will furnish to any stockholder, upon written request and without
charge, copies of the applicable provisions of the Corporation’s Articles of
Incorporation. Any such request may be addressed to the Corporation or to the
Transfer Agent. The shares represented by this Certificate will be transferred
on the books of the Corporation only if the Application for Transfer of Shares
set forth below has been executed by the transferee.
          For purposes of this Certificate:
          A “Citizen” is:

C-4



--------------------------------------------------------------------------------



 



          (1) An individual who is a citizen of the United States, by birth,
naturalization or as otherwise authorized by law, or an entity that in both form
and substance, at each tier of ownership and in the aggregate, satisfies the
requirements of 46 U.S.C. 12102(c) and section 2(c) of the Shipping Act of 1916,
as amended, 46 App. U.S.C. 802(c). In order to satisfy the statutory
requirements an entity other than an individual must meet the requirements of
paragraph (2) below and the following criteria:
               (i) The entity must be organized under the laws of the United
States or of a State;
               (ii) Seventy five percent (75%) of the ownership and control in
the entity must be owned by and vested in Citizens of the United States free
from any trust or fiduciary obligation in favor of any Non-Citizen;
               (iii) No arrangement may exist, whether through contract or any
understanding, that would allow more than 25% of the voting power of the entity
to be exercised, directly or indirectly, in behalf of any Non-Citizen; and
               (iv) Control of the entity, by any other means whatsoever, may
not be conferred upon or permitted to be exercised by a Non-Citizen.
          (2) Other criteria to qualify as a “Citizen” that must be met by
entities other than individuals include:
               (i) In the case of a corporation:
                    (A) The chief executive officer, by whatever title, and
chairman of the board of directors and all officers authorized to act in the
absence or disability of such persons must be Citizens of the United States; and
                    (B) No more of its directors than a minority of the number
necessary to constitute a quorum are Non-Citizens;
               (ii) In the case of a partnership all general partners are
Citizens of the United States;
               (iii) In the case of an association:
                    (A) All of the members are Citizens of the United States;
                    (B) The chief executive officer, by whatever title, and the
chairman of the board of directors (or equivalent committee or body) and all
officers authorized to act in their absence or disability are Citizens of the
United States; and,
                    (C) No more than a minority of the number of its directors,
or equivalent, necessary to constitute a quorum are Non-Citizens;
               (iv) In the case of a joint venture:
                    (A) It is not determined by the Citizenship Approval Officer
to be in effect an association or a partnership; and,
                    (B) Each co-venturer is a Citizen of the United States;
               (v) In the case of a Trust:
                    (A) The Trust is domiciled in the United States or a State;

C-5



--------------------------------------------------------------------------------



 



                    (B) The Trustee is a Citizen of the United States; and
                    (C) All beneficiaries of the trust are persons eligible to
document vessels pursuant to the requirements of 46 U.S.C. 12102(c);
               (vi) In the case of a Limited Liability Company (LLC) that is not
found to be in effect a general partnership requiring all of the general
partners to be Citizens of the United States:
                    (A) Any Person elected to manage the LLC or who is
authorized to bind the LLC, and any Person who holds a position equivalent to a
Chief Executive Officer, by whatever title, and the Chairman of the Board of
Directors in a corporation are Citizens of the United States; and,
                    (B) Non-Citizens do not have authority within a management
group, whether through veto power, combined voting, or otherwise, to exercise
control over the LLC.
          A “Non-Citizen” is any Person other than a Citizen.
          A “Person” is an individual, corporation, partnership, association,
trust, joint venture, limited liability company or other entity.
          A Person shall be deemed to be the “Beneficial Owner” of, or to
“Beneficially Own” shares of Common Stock to the extent such Person would be
deemed to be the beneficial owner thereof pursuant to Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as such rule may be amended from time to time.
APPLICATION FOR TRANSFER OF COMMON STOCK
          The undersigned (the “Applicant”) makes application for the transfer
to the name of the Applicant of the number of shares of common stock indicated
below and hereby certifies to Omega Protein Corporation (the “Corporation”) that
(answer (a), (b) and/or (c) as applicable):
          (a) The Applicant will be the beneficial owner of                     
shares of the common stock of the Corporation and is ___ is not  ___ a “Citizen”
(check one).
          (b) The Applicant will hold                      shares of the common
stock of the Corporation for the benefit of one or more “Persons” who ARE
“Citizens.”
          (c) The Applicant will hold                      shares of the common
stock of the Corporation for the benefit of one or more “Persons” who ARE NOT
“Citizens.”
          The Applicant agrees that, on the request of the Corporation, he will
furnish proof in support of this certificate. The Applicant understands that he
has an ongoing obligation to provide the information set forth herein and agrees
to provide a new Citizenship Certificate at any time as the facts affecting his
citizenship or the citizenship of the beneficial owner(s) for whom he holds the
Corporation’s common stock change. The Corporation will provide a blank
Citizenship Certificate to the Applicant upon request.
IMPORTANT NOTICE
THIS APPLICATION CONSTITUTES A BASIS FOR OMEGA PROTEIN CORPORATION’S
REPRESENTATION TO THE UNITED STATES GOVERNMENT THAT IT IS ELIGIBLE TO DOCUMENT
THE VESSELS WITH A FISHING ENDORSEMENT UNDER UNITED STATES LAW.
          This Certificate is dated                     .

     
 
   
 
  Signature of Applicant

C-6



--------------------------------------------------------------------------------



 



KEEP THIS CERTIFICATE IN A SAFE PLACE. IF IT IS LOST, STOLEN, MUTILATED OR
DESTROYED THE CORPORATION WILL REQUIRE A BOND OF INDEMNITY AS A CONDITION TO THE
ISSUANCE OF A REPLACEMENT CERTIFICATE.

C-7



--------------------------------------------------------------------------------



 



Exhibit D
December 1, 2006
To the persons listed on Schedule I attached hereto:
Re: Omega Protein Corporation
Ladies and Gentlemen:
We are the transfer agent for Omega Protein Corporation, a Nevada corporation
(the “Company”). The Company has advised us that the persons listed on
Schedule I attached hereto (collectively, the “Purchasers”) are today purchasing
from Zapata Corporation, a Nevada corporation (“Zapata”), an aggregate of
5,232,708 shares (the “Shares”) of the Company’s common stock, par value $0.01
per share, represented by certificate number OM-0229 (the “Old Certificate”).
The Company has further advised us that we will receive shortly the following
materials: (i) the Old Certificate, accompanied by stock powers duly executed on
behalf of Zapata with a medallion signature guarantee, (ii) an opinion of
counsel to the Company to the effect that the sale of the Shares may take place
without registration under the Securities Act of 1933, as amended (the “Act”),
and (iii) irrevocable instructions from the Company to transfer the Shares into
the names and denominations set forth therein (the “Instructions”)
(collectively, the “Transfer Documents”).
We hereby confirm to you that upon receipt of the Transfer Documents and
notification to us by representatives of Zapata that the closing of the sale of
the Shares has taken place, we will promptly issue the New Certificates in the
names and denominations specified in the Instructions and will today send the
New Certificates to you as specified in the Instructions. The New Certificates
will bear only the restrictive legends set forth in the opinion referred to in
(ii) above and in Exhibit A attached hereto.

D-1



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                AMERICAN STOCK TRANSFER & TRUST COMPANY    
 
           
 
  By:       
 
  Name:
 
   
 
  Title:      

cc: John D. Hogoboom, Esq. (for the Purchasers)

D-2



--------------------------------------------------------------------------------



 



Schedule I

              Name and Tax ID Number   Address   Number of Shares
Special Situations Fund III QP, L.P.

Tax ID: 13-3737427
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     2,732,708  
Special Situations Fund III, L.P.

Tax ID: 55-0898321
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     100,000  
Special Situations Cayman Fund, L.P.

Tax ID: 98-0132442
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     450,000  
Special Situations Private Equity Fund, L.P.

Tax ID: 13-3916551
  527 Madison Avenue, Suite
2600
New York, NY 10022
Attention: Marianne Kelly     450,000  
Hare & Co.

Tax ID: 94-3233808
Franklin A/C FVIT — FRANKLIN
MICROCAP VALUE FUND
A/C #998189
  The Bank of New York
One Wall Street
3rd Floor Window A
New York, NY 10286     1,000,000    
Wynnefield Partners Small Cap Value, L.P.

Tax ID: 13-3688497
  450 Seventh Avenue
Suite 509
New York, NY 10123     205,000    
Wynnefield Partners Small Cap Value, L.P. I

Tax ID: 13-3953291
  450 Seventh Avenue
Suite 509
New York, NY 10123     280,000    
Channel Partnership II, L.P.

Tax ID: 22-3215653
  450 Seventh Avenue
Suite 509
New York, NY 10123     15,000  

D-3



--------------------------------------------------------------------------------



 



Exhibit A
THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR
(III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.
OMEGA PROTEIN CORPORATION
READ CAREFULLY
          Omega Protein Corporation (the “Corporation”) will furnish to any
stockholder, upon request and without charge, a full statement of the
designation, relative rights, preferences and limitations of the shares of each
class of stock authorized to be issued and the designation, relative rights,
preferences and limitations of each series of Preferred Stock so far as the same
have been fixed, and the authority of the Board of Directors to designate and
fix the relative rights, preferences and limitations of other series. Any such
request may be addressed to the Corporation or to the Transfer Agent.
          Because the Corporation’s vessels conduct fishing operations in U.S.
territorial waters and the U.S. Economic Exclusive Zone, United States law
requires that said vessels must be documented under United States law with a
fishery endorsement pursuant to 46 U.S.C. Sections 12102 and 12108. In order to
remain eligible for such documentation purposes, no more than twenty five
percent (25%) of the Corporation’s stock may be owned or controlled by
Non-Citizens as defined in the Application for Transfer of Shares printed below
on this Certificate. If this certificate is a CITIZEN SHARE CERTIFICATE, it has
been issued on the representation by the registered owner thereof that it is
held by or for the account of a Citizen as defined below. If the holder of a
CITIZEN SHARE CERTIFICATE is a Non-Citizen, or holds for the account of a
Non-Citizen, the certificate must be exchanged immediately for a NON-CITIZEN
SHARE CERTIFICATE, subject to the limitations set forth below. Similarly, where
the beneficial interest is transferred from a Citizen to a Non-Citizen, the
record holder must likewise exchange the certificate. Should such certificate be
sold to a Citizen holding for himself or another Citizen, the transferee should
exchange it for a CITIZEN SHARE CERTIFICATE. Under the Corporation’s Articles of
Incorporation, the maximum percentage of the total outstanding shares of the
Corporation that may be owned by Non-Citizens is 24.99%. Any purported sale,
transfer or other disposition to Non-Citizens of shares evidenced by CITIZEN
SHARE CERTIFICATES, which at the time of presentation to the Transfer Agent of
the Corporation would result in increasing the ownership of shares by
Non-Citizens above such maximum permitted percentages, shall be ineffective as
against the Corporation to transfer the shares or any voting or other rights in
respect thereof, and such transfer shall not be recorded on the books of the
Corporation in any such case, and neither the Corporation nor the Transfer Agent
shall be required to recognize the transferee or purported transferee thereof as
a stockholder of the Corporation for any purpose whatsoever except to the extent
necessary to effect any remedy available to the Corporation. Any shares
represented by CITIZEN SHARE CERTIFICATES held in the name of or for the account
of Non-Citizens will have no rights, and the Corporation may regard this
Certificate, whether or not validly issued, as having been invalidly issued. The
Corporation will furnish to any stockholder, upon written request and without
charge, copies of the applicable provisions of the Corporation’s Articles of
Incorporation. Any such request may be addressed to the Corporation or to the
Transfer Agent. The shares represented by this Certificate will be transferred
on the books of the Corporation only if the Application for Transfer of Shares
set forth below has been executed by the transferee.
          For purposes of this Certificate:
          A “Citizen” is:

D-4



--------------------------------------------------------------------------------



 



          (1) An individual who is a citizen of the United States, by birth,
naturalization or as otherwise authorized by law, or an entity that in both form
and substance, at each tier of ownership and in the aggregate, satisfies the
requirements of 46 U.S.C. 12102(c) and section 2(c) of the Shipping Act of 1916,
as amended, 46 App. U.S.C. 802(c). In order to satisfy the statutory
requirements an entity other than an individual must meet the requirements of
paragraph (2) below and the following criteria:
               (i) The entity must be organized under the laws of the United
States or of a State;
               (ii) Seventy five percent (75%) of the ownership and control in
the entity must be owned by and vested in Citizens of the United States free
from any trust or fiduciary obligation in favor of any Non-Citizen;
               (iii) No arrangement may exist, whether through contract or any
understanding, that would allow more than 25% of the voting power of the entity
to be exercised, directly or indirectly, in behalf of any Non-Citizen; and
               (iv) Control of the entity, by any other means whatsoever, may
not be conferred upon or permitted to be exercised by a Non-Citizen.
          (2) Other criteria to qualify as a “Citizen” that must be met by
entities other than individuals include:
               (i) In the case of a corporation:
                    (A) The chief executive officer, by whatever title, and
chairman of the board of directors and all officers authorized to act in the
absence or disability of such persons must be Citizens of the United States; and
                    (B) No more of its directors than a minority of the number
necessary to constitute a quorum are Non-Citizens;
               (ii) In the case of a partnership all general partners are
Citizens of the United States;
               (iii) In the case of an association:
                    (A) All of the members are Citizens of the United States;
                    (B) The chief executive officer, by whatever title, and the
chairman of the board of directors (or equivalent committee or body) and all
officers authorized to act in their absence or disability are Citizens of the
United States; and,
                    (C) No more than a minority of the number of its directors,
or equivalent, necessary to constitute a quorum are Non-Citizens;
               (iv) In the case of a joint venture:
                    (A) It is not determined by the Citizenship Approval Officer
to be in effect an association or a partnership; and,
                    (B) Each co-venturer is a Citizen of the United States;
               (v) In the case of a Trust:
                    (A) The Trust is domiciled in the United States or a State;
                    (B) The Trustee is a Citizen of the United States; and

D-5



--------------------------------------------------------------------------------



 



                    (C) All beneficiaries of the trust are persons eligible to
document vessels pursuant to the requirements of 46 U.S.C. 12102(c);
               (vi) In the case of a Limited Liability Company (LLC) that is not
found to be in effect a general partnership requiring all of the general
partners to be Citizens of the United States:
                    (A) Any Person elected to manage the LLC or who is
authorized to bind the LLC, and any Person who holds a position equivalent to a
Chief Executive Officer, by whatever title, and the Chairman of the Board of
Directors in a corporation are Citizens of the United States; and,
                    (B) Non-Citizens do not have authority within a management
group, whether through veto power, combined voting, or otherwise, to exercise
control over the LLC.
          A “Non-Citizen” is any Person other than a Citizen.
          A “Person” is an individual, corporation, partnership, association,
trust, joint venture, limited liability company or other entity.
          A Person shall be deemed to be the “Beneficial Owner” of, or to
“Beneficially Own” shares of Common Stock to the extent such Person would be
deemed to be the beneficial owner thereof pursuant to Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as such rule may be amended from time to time.
APPLICATION FOR TRANSFER OF COMMON STOCK
          The undersigned (the “Applicant”) makes application for the transfer
to the name of the Applicant of the number of shares of common stock indicated
below and hereby certifies to Omega Protein Corporation (the “Corporation”) that
(answer (a), (b) and/or (c) as applicable):
          (a) The Applicant will be the beneficial owner of                     
shares of the common stock of the Corporation and is ___ is not  ___ a “Citizen”
(check one).
          (b) The Applicant will hold                      shares of the common
stock of the Corporation for the benefit of one or more “Persons” who ARE
“Citizens.”
          (c) The Applicant will hold                      shares of the common
stock of the Corporation for the benefit of one or more “Persons” who ARE NOT
“Citizens.”
          The Applicant agrees that, on the request of the Corporation, he will
furnish proof in support of this certificate. The Applicant understands that he
has an ongoing obligation to provide the information set forth herein and agrees
to provide a new Citizenship Certificate at any time as the facts affecting his
citizenship or the citizenship of the beneficial owner(s) for whom he holds the
Corporation’s common stock change. The Corporation will provide a blank
Citizenship Certificate to the Applicant upon request.
IMPORTANT NOTICE
THIS APPLICATION CONSTITUTES A BASIS FOR OMEGA PROTEIN CORPORATION’S
REPRESENTATION TO THE UNITED STATES GOVERNMENT THAT IT IS ELIGIBLE TO DOCUMENT
THE VESSELS WITH A FISHING ENDORSEMENT UNDER UNITED STATES LAW.
          This Certificate is dated                     .

     
 
   
 
  Signature of Applicant

D-6



--------------------------------------------------------------------------------



 



KEEP THIS CERTIFICATE IN A SAFE PLACE. IF IT IS LOST, STOLEN, MUTILATED OR
DESTROYED THE CORPORATION WILL REQUIRE A BOND OF INDEMNITY AS A CONDITION TO THE
ISSUANCE OF A REPLACEMENT CERTIFICATE

D-7



--------------------------------------------------------------------------------



 



Exhibit E
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) is made and entered
into as of this 1st day of December, 2006 by and among Omega Protein
Corporation, a Nevada corporation (the “Company”), and the “Purchasers” named in
that certain Stock Purchase Agreement by and among Zapata Corporation and the
Purchasers (the “Purchase Agreement”). Capitalized terms used herein have the
respective meanings ascribed thereto in the Purchase Agreement unless otherwise
defined herein.
     This Agreement is being entered into by the Company as a condition to, and
to induce the Purchasers to consummate the transactions contemplated by, the
Purchase Agreement.
     The parties hereby agree as follows:
     1. Certain Definitions.
     As used in this Agreement, the following terms shall have the following
meanings:
     “Common Stock” shall mean the Company’s common stock, par value $0.01 per
share, and any securities into which such shares may hereinafter be
reclassified.
     “Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.
     “Purchasers” shall mean the Purchasers identified in the Purchase Agreement
and any Affiliate or permitted transferee of any Purchaser who is a subsequent
holder of any Registrable Securities.
     “Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
     “Registrable Securities” shall mean (i) the Shares and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale by the Purchasers pursuant
to Rule 144(k).
     “Registration Statement” shall mean any registration statement of the
Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statement, including post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement.
     “Required Purchasers” means the Purchasers holding a majority of the
Registrable Securities.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Shares” means the shares of Common Stock purchased by the Purchasers
pursuant to the Purchase Agreement.
     “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

E-1



--------------------------------------------------------------------------------



 



     “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     2. Registration.
          (a) Registration Statements. Promptly following the Closing but no
later than thirty (30) days after the Closing Date (the “Filing Deadline”), the
Company shall prepare and file with the SEC one Registration Statement on Form
S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities, subject to the Required Purchasers’ consent),
covering the resale of the Registrable Securities. Subject to any SEC comments,
such Registration Statement shall include the plan of distribution attached
hereto as Exhibit A. Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Required Purchasers. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Purchasers and their counsel prior to its
filing or other submission. If a Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, other
than as a result of a failure of the Purchasers to comply with their obligations
set forth in Section 5 hereof, the Company will make pro rata payments to each
Purchaser, as liquidated damages and not as a penalty, in an amount equal to
1.0% of the aggregate amount invested by such Purchaser pursuant to the Purchase
Agreement for each 30-day period or pro rata for any portion thereof following
the Filing Deadline for which no Registration Statement is filed with respect to
the Registrable Securities. Such payments shall constitute the Purchasers’
exclusive monetary remedy for such events, but shall not affect the right of the
Purchasers to seek injunctive relief. Such payments shall be made to each
Purchaser in cash.
          (b) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws and listing fees, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold, transfer taxes, the fees and expenses of
counsel to the Purchasers and the Purchasers’ other out-of-pocket expenses in
connection with the registration.
          (c) Effectiveness.
          (i) The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Purchasers by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide the Purchasers
with copies of any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby. So long as the Purchasers
are in compliance with their obligations set forth in Section 5 hereof, if (A) a
Registration Statement covering the Registrable Securities is not declared
effective by the SEC prior to the earlier of (i) five (5) Business Days after
the SEC shall have informed the Company that no review of the Registration
Statement will be made or that the SEC has no further comments on the
Registration Statement or (ii) the 90th day after the Closing Date (the 120th
day after the Closing Date in the event that the Registration Statement has not
been declared effective through no fault of the Company), or (B) after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement), but excluding the inability of any Purchaser to sell
the Registrable Securities covered thereby due to market conditions and except
as excused pursuant to subparagraph (ii) below, then the Company will make pro
rata payments to each Purchaser, as liquidated damages and not as a penalty, in
an amount equal to 1.0% of the aggregate amount invested by such Purchaser
pursuant to the Purchase

E-2



--------------------------------------------------------------------------------



 



Agreement for each 30- day period or pro rata for any portion thereof following
the date by which such Registration Statement should have been effective (the
“Blackout Period”). Such payments shall constitute the Purchasers’ exclusive
monetary remedy for such events, but shall not affect the right of the
Purchasers to seek injunctive relief. The amounts payable as liquidated damages
pursuant to this paragraph shall be paid monthly within three (3) Business Days
of the last day of each month following the commencement of the Blackout Period
until the termination of the Blackout Period. Such payments shall be made to
each Purchaser in cash.
          (ii) For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any Prospectus included in any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify the Purchasers in writing of the existence of (but in no
event, without the prior written consent of an Purchaser, shall the Company
disclose to such Purchaser any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise the
Purchasers in writing to cease all sales under the Registration Statement until
the end of the Allowed Delay and (c) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.
          (d) Limitation on Liquidated Damages. Notwithstanding the other
provisions of this Section 2, in no event shall the Company be liable for
liquidated damages in excess of an aggregate of 10% of the aggregate purchase
price paid by the Purchasers pursuant to the Purchase Agreement.
          3. Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:
          (a) use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold pursuant to Rule 144(k) (the
“Effectiveness Period”) and advise the Purchasers in writing when the
Effectiveness Period has expired;
          (b) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;
          (c) provide copies to and permit counsel designated by the Purchasers
to review each Registration Statement and all amendments and supplements thereto
no fewer than seven (7) days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;
          (d) furnish to the Purchasers and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments

E-3



--------------------------------------------------------------------------------



 



and supplements thereto and such other documents as each Purchaser may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Purchaser that are covered by the related Registration
Statement;
          (e) use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
          (f) prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Purchasers and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Purchasers
and do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;
          (g) use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
          (h) immediately notify the Purchasers, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and
          (i) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Purchasers in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter).
          (j) With a view to making available to the Purchasers the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six

E-4



--------------------------------------------------------------------------------



 



months after such date as all of the Registrable Securities may be resold
pursuant to Rule 144(k) or any other rule of similar effect or (B) such date as
all of the Registrable Securities shall have been resold; (ii) file with the SEC
in a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Purchaser upon request, as long as such
Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, and (C) such other information as may be reasonably
requested in order to avail such Purchaser of any rule or regulation of the SEC
that permits the selling of any such Registrable Securities without
registration.
     4. Due Diligence Review; Information. The Company shall make available,
during normal business hours, for inspection and review by the Purchasers,
advisors to and representatives of the Purchasers (who may or may not be
affiliated with the Purchasers and who are reasonably acceptable to the
Company), all financial and other records, all SEC Filings (as defined in the
Termination, Consent and Waiver) and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Purchasers or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Purchasers and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.
          The Company shall not disclose material nonpublic information to the
Purchasers, or to advisors to or representatives of the Purchasers, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Purchasers, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Purchaser wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
5. Obligations of the Purchasers.
          (a) Each Purchaser shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Purchaser of the information the Company requires from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in the Registration Statement. A Purchaser shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Purchaser elects
to have any of the Registrable Securities included in the Registration
Statement.
          (b) Each Purchaser, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
          (c) Each Purchaser agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Purchaser is advised by the Company that such dispositions
may again be made.

E-5



--------------------------------------------------------------------------------



 



     6. Indemnification.
          (a) Indemnification by the Company. The Company will indemnify and
hold harmless each Purchaser and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
1933 Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or
(v) any failure to register or qualify the Registrable Securities included in
any such Registration in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Purchaser’s behalf and will reimburse
such Purchaser, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Purchaser or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.
          (b) Indemnification by the Purchasers. Each Purchaser agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary Prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Purchaser to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto. In no event shall the liability of an
Purchaser be greater in amount than the dollar amount of the proceeds (net of
all expense paid by such Purchaser in connection with any claim relating to this
Section 6 and the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party

E-6



--------------------------------------------------------------------------------



 



to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.
          (d) Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
     7. Miscellaneous.
          (a) Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Required Purchasers. The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Purchasers.
          (b) Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
               If to the Company:
Omega Protein Corporation
2101 City West Blvd., Bldg. 3, Suite 500
Houston, Texas 77042
Attn.: John D. Held
Facsimile: (713) 940-6122
               With a copy to:
Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor

E-7



--------------------------------------------------------------------------------



 



Houston, Texas 77002
Attn: Robert G. Reedy
Facsimile: (713) 226-6274
               If to the Purchasers:
as provided in Section 6.1 of the Purchase Agreement.
          (c) Assignments and Transfers by Purchasers. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Purchasers and
their respective successors and assigns. An Purchaser may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Purchaser to
such person, provided that such Purchaser complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected.
          (d) Assignments and Transfers by the Company. This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Purchasers, provided, however, that
the Company may assign its rights and delegate its duties hereunder to any
surviving or successor corporation in connection with a merger or consolidation
of the Company with another corporation, or a sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation, without the prior written consent of the Required Purchasers, after
notice duly given by the Company to each Purchaser.
          (e) Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
          (f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
          (g) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          (h) Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
          (i) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
          (j) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the

E-8



--------------------------------------------------------------------------------



 



parties hereto in respect of the subject matter contained herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
          (k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
          EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

E-9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

              The Company:   OMEGA PROTEIN CORPORATION    
 
           
 
  By:        
 
                Name:         Title:    

E-10



--------------------------------------------------------------------------------



 



              The Purchasers: SPECIAL SITUATIONS FUND III QP, L.P.    
 
           
 
  By:        
 
                Name: David M. Greenhouse         Title: General Partner    
 
                SPECIAL SITUATIONS FUND III, L.P.    
 
           
 
  By:        
 
                Name: David M. Greenhouse         Title: General Partner    
 
                SPECIAL SITUATIONS CAYMAN FUND, L.P.    
 
           
 
  By:        
 
                Name: David M. Greenhouse         Title: General Partner    
 
                SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.
 
           
 
  By:        
 
                Name: David M. Greenhouse         Title: General Partner    

E-11



--------------------------------------------------------------------------------



 



                  FRANKLIN MICROCAP VALUE FUND,         A Series of Franklin
Value Investors Trust    
 
           
 
  By:        
 
                Name: David Goss         Title: Vice President    

E-12



--------------------------------------------------------------------------------



 



                  WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P.    
 
           
 
  By:        
 
                Name:         Title:    
 
                WYNNEFIELD PARTNERS         SMALL CAP VALUE, L.P. I    
 
           
 
  By:        
 
                Name:         Title:    
 
                CHANNEL PARTNERSHIP II, L.P.    
 
           
 
  By:        
 
                Name:         Title:    

E-13



--------------------------------------------------------------------------------



 



Exhibit A
Plan of Distribution
     The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:
     - ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;
     - block trades in which the broker-dealer will attempt to sell the shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
     - purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;
     - an exchange distribution in accordance with the rules of the applicable
exchange;
     - privately negotiated transactions;
     - short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;
     - through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;
     - broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share; and
     - a combination of any such methods of sale.
     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

E-14



--------------------------------------------------------------------------------



 



     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.
     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.
     The selling stockholders and any underwriters, broker-dealers or agents
that participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, to the extent applicable we will make copies of this prospectus (as
it may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (2) the date on which the shares may be sold pursuant to Rule 144(k) of the
Securities Act.

E-15



--------------------------------------------------------------------------------



 



Exhibit F
TERMINATION, CONSENT AND WAIVER
December 1, 2006
To the Purchasers party to
the Stock Purchase Agreement
relating to the purchase of shares
of Omega Protein Corporation:
Dear Sirs:
     Reference is hereby made to the Stock Purchase Agreement, dated of even
date herewith (the “Stock Purchase Agreement”), among Zapata Corporation, a
Nevada corporation (“Zapata”), and the purchasers party thereto (the
“Purchasers”). Capitalized terms used herein have the respective meanings
ascribed thereto in the Stock Purchase Agreement unless otherwise defined
herein. Pursuant to the terms of the Stock Purchase Agreement, Zapata proposes
to sell to the Purchasers and the Purchasers, severally and not jointly, propose
to purchase from Zapata 5,232,708 shares (the “Shares”) of the common stock, par
value $0.01 per share (the “Common Stock”) of Omega Protein Corporation, a
Nevada corporation (the “Company”). To induce the Purchasers to acquire the
Shares from Zapata, the Company has agreed to provide the Purchasers with
certain registration rights as set forth in a Registration Rights Agreement
among the Company and the Purchasers.
     The Company and Zapata have previously entered into a Stock Purchase
Agreement, dated as of September 8, 2006 (the “Company Purchase Agreement”),
pursuant to which, among other things, Zapata granted to the Company a Call
Option (as defined in the Company Purchase Agreement) to purchase the Shares.
     To induce the Purchasers to acquire the Shares from Zapata, the Company and
Zapata hereby irrevocably terminate the Company Purchase Agreement, to the
extent and only to the extent, relating to the Call Option and/or the Shares.
     To further induce the Purchasers to acquire the Shares from Zapata, the
Company hereby agrees to the following provisions:
     1. The Company hereby irrevocably consents to the purchase of the Shares by
the Purchasers in accordance with the terms of the Stock Purchase Agreement and
the other Transaction Documents.
     2. The Company hereby irrevocably waives any rights it has to acquire the
Shares or any portion thereof, whether pursuant to the terms of the Company
Purchase Agreement or otherwise.
     3. The Company shall take the actions required to be taken by it pursuant
to the terms of the Stock Purchase Agreement and shall deliver the deliveries
required to be delivered by it pursuant to the terms of the Stock Purchase
Agreement, including, without limitation, the delivery of the Transfer Agent
Instructions to the Transfer Agent.
     4. The Company hereby represents and warrants to the Purchasers that:
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada.
          (b) The Company has the power and authority (corporate and other) to
execute and deliver this Termination, Consent and Waiver and the other
Transaction Documents to which it is or is intended to become a

 



--------------------------------------------------------------------------------



 



party and to perform its obligations hereunder and thereunder, all of which have
been duly authorized by all requisite corporate action. Each of the Transaction
Documents to which it is or is intended to become a party has been duly
authorized, executed and delivered by the Company and constitutes or will, as of
the Closing, constitute, a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
          (c) Assuming the accuracy of the Purchasers’ representations in
Section 4.11 of the Stock Purchase Agreement and in their respective Citizen
Affidavits, neither the execution and delivery of this Termination, Consent and
Waiver or the other Transaction Documents to which it is or is intended to
become a party nor the performance by the Company of its obligations hereunder
and thereunder will (i) contravene any provision contained in the Company’s
Articles of Incorporation or by-laws, (ii) violate or result in a breach (with
or without the lapse of time, the giving of notice or both) of or constitute a
default under (A) any material contract, agreement, commitment, indenture,
mortgage, lease, pledge, note, license, permit or other material instrument or
material obligation or (B) any judgment, order, decree, law, rule or regulation
or other restriction of any Governmental Authority the violation of which would
be of material consequence to the Company or would have a material adverse
effect on the transactions contemplated hereby, in each case to which the
Company is a party or by which the Company is bound or to which the Shares are
subject, or (iii) result in the creation or imposition of any Encumbrances on
the Shares.
          (d) No notice to, filing with, or authorization, registration, consent
or approval of any Governmental Authority or other Person is necessary for the
execution, delivery or performance of this Termination, Consent and Waiver or
the other Transaction Documents to which it is or is intended to become a party
by the Company, except for (i) the filing with the SEC of such reports under the
Exchange Act as may be required in connection with the transactions contemplated
by the Transaction Documents and (ii) notice within 30 days of the Closing Date
of any changes in information with respect to the company’s officers, directors
and stockholders, including 5% or more stockholders to the Citizenship Approval
Officer of the Maritime Administration of the United States Department of
Transportation pursuant to 46 CFR 356.5(9).
          (e) The Shares are duly authorized, validly issued, fully paid and
non-assessable and owned of record and, to the Company’s knowledge, beneficially
by Zapata. The Shares contain no restrictive or other legend, other than a
customary Securities Act legend and a legend summarizing the Transfer
Restrictions, and, except for the Transfer Restrictions, are not subject to any
Encumbrances created by the Company’s Articles of Incorporation, by-laws or any
agreement, understanding or other arrangement to which the Company is a party or
by which it is bound, other than those that have been effectively waived
pursuant to the terms of this Termination, Consent and Waiver. The Company knows
of no reason why the New Certificates should not be issued to the Purchasers in
the ordinary course.
          (f) There is not applicable to the Company, or the Company has taken
all actions to exempt the sale and transfer of the Shares contemplated by the
Purchase Agreement from the provisions of any stockholder rights plan or other
“poison pill” arrangement, any anti-takeover, business combination or control
share law or statute binding on the Company or to which the Company or any of
its assets and properties may be subject and any provision of the Company’s
Articles of Incorporation or by-laws that is or could reasonably be expected to
become applicable to the Purchasers as a result of the transactions contemplated
hereby, including without limitation, the purchase of the Shares and the
ownership, disposition or voting of the Shares by the Purchasers or the exercise
of any right granted to the Purchasers pursuant to this Agreement or the other
Transaction Documents.
          (g) At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.
          (h) The Company is eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for resale by the Purchasers as contemplated by the Registration
Rights Agreement.

 



--------------------------------------------------------------------------------



 



          (i) The financial statements included in each SEC Filing present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act).
          (j) The Shares are listed on the New York Stock Exchange and the
Company is in compliance with applicable New York Stock Exchange continued
listing requirements. There are no proceedings pending or, to the Company’s
knowledge, threatened against the Company relating to the continued listing of
the Common Stock on the New York Stock Exchange and the Company has not received
any notice of, nor to the Company’s knowledge is there any basis for, the
delisting of the Common Stock from the New York Stock Exchange.
          (k) Except for the Brokerage Fee payable to the Broker, no Person is
or will be entitled to a broker’s, finder’s, investment banker’s, financial
adviser’s or similar fee from the Company in connection with the Transaction
Documents, the sale of the Shares or any of the other transactions contemplated
hereby and thereby.
          (l) Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the Shares.
For the avoidance of doubt, the Company is not making any representation or
warranty with respect to the actions of Zapata or the Broker.
          (m) Neither the Company nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Company and the Seller
on any exemption from registration for the transactions contemplated hereby or
would require registration of the Shares under the 1933 Act. For the avoidance
of doubt, the Company is not making any representation or warranty with respect
to the actions of Zapata or the Broker.
     For the avoidance of doubt, except as otherwise expressly agreed to by the
Company and Zapata, Zapata has no obligation, liability or responsibility for
any of the representations, warranties, obligations, covenants or undertakings
of the Company hereunder or in any of the other Transaction Documents.
     This Termination, Consent and Waiver shall be null and void and of no
further force and effect upon the termination of the Stock Purchase Agreement in
accordance with its terms.

 



--------------------------------------------------------------------------------



 



     This Termination, Consent and Waiver may be executed in counterparts, each
of which shall be deemed and original and all of which shall together represent
one and the same instrument. This Termination, Consent and Waiver shall be
governed by, and construed in accordance with, the laws of the State of New
York, without reference to the choice of law provisions thereof.

                  Very truly yours,    
 
                OMEGA PROTEIN CORPORATION    
 
           
 
  By:        
 
                Name:         Title:    
 
                ZAPATA CORPORATION    
 
           
 
  By:        
 
                Name:         Title:    

 